           Case 1:17-cv-01735-SAG Document 80 Filed 08/23/21 Page 1 of 2

                                 UNITED STATES DISTRICT COURT
                                     DISTRICT OF MARYLAND

        CHAMBERS OF                                                           101 WEST LOMBARD STREET
  STEPHANIE A. GALLAGHER                                                     BALTIMORE, MARYLAND 21201
UNITED STATES DISTRICT JUDGE                                                         (410) 962-7780
                                                                                   Fax (410) 962-1812


                                                      August 23, 2021


 LETTER ORDER

         RE:     Baugh v. The Federal Savings Bank; Civil Case No. SAG-17-01735

 Dear Counsel:

         I am in receipt of Smith, Gildea & Schmidt’s (“SGS’s”) Motion to Quash Subpoena Duces
 Tecum, ECF 75, and the opposition and reply thereto. ECF 78, 79. No hearing is necessary. See
 Loc. R. 105.6 (D. Md. 2021). For the reasons stated below, the motion will be granted in part and
 denied in part, in that the subpoena will be converted to a request for production of documents, but
 certain documents will be ordered to be produced, as described below.

         SGS is counsel to Plaintiffs in the instant matter. Defendant The Federal Savings Bank
 (“FSB”) issued a subpoena to SGS on July 28, 2021, subpoenaing records relating to SGS’s and
 Plaintiffs’ interactions with a critical witness in the case, Christopher Infantino, who previously
 worked as a loan officer for FSB. Simultaneously, FSB issued a subpoena to Infantino, requesting
 similar documentation. Infantino has since responded that he does not possess any responsive
 documentation. SGS has not disclosed whether it has any responsive records, but it has moved to
 quash the subpoena as violative of general principles against seeking discovery from opposing
 counsel of record.

         The discovery sought from SGS is relatively narrow in scope. Simple adjustments to the
 requests can be made to ensure that the documentation would be relevant, nonprivileged, and
 crucial to FSB’s preparation of its case, given Infantino’s importance to the litigation. Moreover,
 no other means exist to obtain the documents being requested, in light of Infantino’s response to
 the companion subpoena. While FSB could certainly question Infantino about some of these topics
 at his deposition, it should be permitted to obtain copies of existing nonprivileged documentation
 as well.

         Accordingly, this Court will limit the documents FSB requested to the following, which
 will eliminate any requirement to produce drafts or notes that might disclose attorney work product
 material:

         (1)     All documents constituting communications between you, on the one hand,
         and Christopher Infantino, or any attorney, agent, or representative thereof, on the
         other hand.
         (2)     All documents constituting any communications between Plaintiffs, or any
         attorney, agent, or representative thereof, on the one hand, and Christopher
         Infantino, or any attorney, agent, or representative thereof, on the other hand.
         Case 1:17-cv-01735-SAG Document 80 Filed 08/23/21 Page 2 of 2
D’Alan E. Baugh v. The Federal Savings Bank
Civil Case No. SAG-17-1735
August 23, 2021
Page 2

       (3)     All documents constituting any agreement between you, on the one hand,
       and Christopher Infantino, or any attorney, agent, or representative thereof, on the
       other hand, including any agreement relating to the Affidavit of Chris Infantino
       attached hereto as Exhibit A.
       (4)     All documents constituting any agreement between Plaintiffs, or any
       attorney, agent, or representative thereof, on the one hand, and Christopher
       Infantino, on the other hand, including any agreement relating to the Affidavit of
       Chris Infantino attached hereto as Exhibit A.
       (5)     All documents constituting or reflecting any settlement of claims between
       Plaintiffs, on the one hand, and Christopher Infantino, non the other hand.
       (6)     All documents constituting or reflecting any payment from Christopher
       Infantino, or any attorney, agent, or representative thereof, on the one hand, to
       Plaintiffs, or any attorney, agent, or representative thereof, on the other hand.
       (7)     All documents constituting or reflecting any payment from Plaintiffs, or any
       attorney, agent, or representative thereof, on the one hand, to Christopher Infantino,
       or any attorney, agent or representative thereof, on the other hand.

       These documents should be produced on or before September 13, 2021. For all of the
foregoing reasons, SGS’s Motion to Quash, ECF 75, is GRANTED IN PART AND DENIED IN
PART. Despite the informal nature of this letter, it is an Order of the Court and will be docketed
as such.

                                                     Sincerely yours,

                                                             /s/

                                                     Stephanie A. Gallagher
                                                     United States District Judge
